        Case 5:18-cr-00258-EJD Document 504 Filed 08/28/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)

 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                      UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                           SAN JOSE DIVISION
15

16    UNITED STATES OF AMERICA,                       Case No. CR-18-00258-EJD
17                       Plaintiff,                    DEFENDANT RAMESH “SUNNY”
                                                       BALWANI’S JOINDER IN MS.
18             v.                                      HOLMES’ MOTION TO DISMISS IN
                                                       PART COUNTS TWO AND NINE
19    ELIZABETH HOLMES and RAMESH                      THROUGH ELEVEN OF SECOND
      “SUNNY” BALWANI,                                 SUPERSEDING INDICTMENT AND
20                                                     COUNTS TWO AND NINE THROUGH
                         Defendants.                   TWELVE OF THIRD SUPERSEDING
21                                                     INDICTMENT AND MOTION TO
                                                       STRIKE
22

23                                                     Date: October 6, 2020
                                                       Time: 10:00 a.m.
24                                                     CTRM: 4, 5th Floor
25                                                    Hon. Edward J. Davila
26
              Defendant Ramesh Balwani joins in the Motion to Dismiss in Part Counts Two and Nine
27
     Through Eleven of Second Superseding Indictment and Counts Two and Nine Through Twelve of
28
                                                                            DEFENDANT’S JOINDER IN MOTION

                                                                                CASE NO. CR-18-00258-EJD
     4152-3583-6199
        Case 5:18-cr-00258-EJD Document 504 Filed 08/28/20 Page 2 of 2



 1   Third Superseding Indictment and Motion to Strike filed by Defendant Elizabeth Holmes (Dkt.

 2   No. 499).

 3   DATED: August 28, 2020                      Respectfully submitted,

 4                                               ORRICK HERRINGTON & SUTCLIFFE LLP
 5
                                                 By: /s/ Jeffrey B. Coopersmith
 6                                                   Jeffrey B. Coopersmith
 7                                                      Attorney for Defendant
                                                        RAMESH BALWANI
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                          DEFENDANT’S JOINDER IN MOTION
                                                  -2-                       CASE NO. CR-18-00258-EJD-SVK


     4152-3583-6199
